MEMORANDUM**
Lilia Chirinkina, a native and citizen of Uzbekistan, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders denying her motion to reopen removal proceedings (No. 08-75207), and denying her motion to reconsider (No. 09-72551). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for an abuse of discretion the BIA’s denial of a motion to reopen and of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny in part and dismiss in part the consolidated petitions for review.
The BIA did not abuse its discretion in denying Chirinkina’s motion to reopen as untimely where the motion was filed nearly one-and-a-half years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Chirinkina failed to demonstrate materially changed circumstances in Uzbekistan to qualify for the regulatory exception to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 989-90 (9th Cir.2010); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir.2008) (requiring movant to produce material evidence that conditions in country of nationality had changed).
In addition, the BIA did not abuse its discretion in denying Chirinkina’s motion to reconsider, see 8 C.F.R. § 1003.2(b)(1), or in construing the motion to reconsider as a motion to reopen and denying it as untimely and number barred, see 8 C.F.R. § 1003.2(c)(2); Toufighi, 538 F.3d at 996.
Finally, we lack jurisdiction over any challenge Chirinkina makes to the BIA’s 2007 order affirming the immigration judge’s decision finding her not credible, because Chirinkina failed to file a timely petition for review as to that order. See Toufighi, 538 F.3d at 995.
No. 08-75207: PETITION FOR REVIEW DENIED in part; DISMISSED in part.
No. 09-72551: PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.